Citation Nr: 1004187	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-20 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of 
compensation benefits for the period of April 1997 to March 
2000. 

2.  Entitlement to waiver of recovery of an overpayment of 
compensation benefits for the period of December 1996 to 
March 1997.

3.  Entitlement to waiver of recovery of an overpayment of 
compensation benefits for the period of January 2005 to March 
2005.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse (DR)


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States 
Women's Army Corps from December 1973 to August 1974, and 
with the United States Air Force from September 1974 to May 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision by the 
Committee on Waivers (COW) at the Phoenix, Arizona, Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA), which denied waiver of recovery of an 
overpayment in the total amount of $10,537.00, covering the 
periods of December 1996 to April 2004.

Initially, the Veteran was informed that the amount of the 
debt was $29,227.00.  The RO then realized that an incorrect 
compensation amount had been used to calculate the 
overpayment amount, and the debt was recalculated as 
$10,537.00, covering the period of December 1996 to April 
2004.  The Veteran appealed this determination, and in the 
course of that appeal the RO received additional information 
regarding the periods of the Veteran's marriages.  The RO 
then recalculated the amount of the debt based on the new 
information, and informed the Veteran that the overpayment 
amount was $4,868.00, covering the periods of December 1996 
to March 2000 and January 2005 to April 2005.  It is this 
final amount and periods which are currently before the 
Board.

The Veteran and her spouse testified at a hearing held at the 
RO before a Decision Review Officer (DRO) in September 2006.  
The Veteran testified at an August 2009 hearing held before 
the undersigned Veterans Law Judge at the RO.  Transcripts of 
both these hearings are associated with the claims file.

The issues have been recharacterized to more accurately 
reflect the evidence of record and the contentions of the 
Veteran.  The dates have been adjusted to reflect the months 
in which the RO determined the Veteran was overpaid.

The issues of entitlement to waiver of recovery of 
overpayment for the periods of December 1996 to March 1997 
and January 2005 to March 2005 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Effective from August 1988, the Veteran was in receipt of 
compensation benefits, payable in part on account of her 
marriage to AM; the Veteran was rated totally disabled due to 
individual unemployability effective in October 1996.

2.  The Veteran married AM in February 1981.

3.  The Veteran "married" DR in October 1996.  This was not 
a legally valid marriage.

4.  The Veteran divorced AM in November 1996.

5.  The Veteran remarried AM in March 1997.

6.  The Veteran divorced AM for the second time in December 
2004.

7.  The Veteran "remarried" DR in March 2005.

8.  An overpayment was validly created for the periods of 
December 1996 to April 2000 and January 2005 to March 2005, 
based on the failure of the Veteran to timely notify VA of 
the changes in her marital status.

9.  From April 1997 to March 2000, the Veteran is at fault in 
the creation of the overpayment, but over that period she did 
not receive any monies to which she was not in fact entitled, 
and recoupment of the overpayment would nullify the objective 
for which benefits were intended..


CONCLUSION OF LAW

Collection of overpayment of compensation benefits from April 
1997 to March 2000 is against equity and good conscience, and 
is waived.  38 U.S.C.A. §§ 5107, 5302(2) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 1.963(a), 1.965(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The United States Court of Appeals for Veterans Claims (the 
Court) has determined that the notice and duty to assist 
duties do not apply to waiver claims.  See Lueras v. 
Principi, 18 Vet. App. 435 (2004); see also Barger v. 
Principi, 16 Vet. App. 132 (2002).  The duties would apply to 
the threshold issue of the validity of the debt; however, in 
this case, the Veteran has conceded that the debt was validly 
created.  No further discussion of the duties to notify or 
assist is required.

II.  Entitlement to Waiver

Where there is no fraud, misrepresentation, or bad faith on 
the Veteran's part with respect to the creation of the 
overpayment at issue, waiver of recovery of the assessed 
overpayment is not precluded pursuant to 38 U.S.C.A. 
§ 5302(a) (West 2002 & Supp. 2007).  The Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 
38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2007).  Regulations provide that the standard of "equity 
and good conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  

The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  This list of element is 
not intended to be all-inclusive.  38 C.F.R. § 1.965(a).  

The RO has determined that there is no evidence of fraud, 
misrepresentation, or bad faith on the part of the Veteran in 
the creation of the indebtedness.  The evidence of record 
supports that conclusion.  The Veteran was in possession of 
marriage licenses indicating she was continually married (to 
AM and DR in turn) over the entire period of the overpayment.  
While the marriage to DR as of October 1996 is legally 
invalid, as the Veteran was not yet officially divorced from 
AM, the Veteran did have a basis to believe she was married 
continually since February 1981.  Although she did have an 
obligation to inform VA of the change in the identity of the 
husband included in her award payments, her omission is 
understandable, as to the Veteran, her marital status 
(married) had not changed.

The question remains as to whether a waiver of the 
overpayment for any particular period would be against equity 
and good conscience.

The creation of the debt in this case is entirely the fault 
of the Veteran.  While her error was based on a 
misunderstanding of domestic relations law regarding the 
legal validity of marriages and the necessity of identifying 
specific dependents for VA compensation purposes, the fact is 
that the such misunderstandings were entirely on her part, 
regardless of her motivation or intent.  VA did not offer any 
information which may have lead the Veteran to an improper 
conclusion, and VA was in fact completely unaware of the 
process of divorce and remarriage occurring prior to 2001, 
when VA was first notified of a potential problem by DR.  
Both the first and second elements in a consideration of 
equity and good conscience, therefore, weigh against the 
Veteran.

The third listed element neither favors nor disfavors the 
Veteran.  She did not change her position in reliance upon 
her receipt of VA benefits and payment of compensation for a 
spouse dependent.  There is no evidence that she gave up any 
right or opportunity to continue receiving that benefit.  

The fourth and fifth elements, regarding nullification of the 
objective of the benefit and unjust enrichment, both heavily 
favor the Veteran, and support a waiving of recovery of the 
overpayment.  The overpayment is based upon the Veteran's 
receipt of additional compensation because she had a 
dependent spouse.  The money was intended to compensate her 
for the additional household costs imposed by caring for 
another person.  

The evidence of record establishes that the Veteran was in 
fact validly married to AM as of March [redacted], 1997.  She 
accurately reported on her February 2000 VA Form 21-538, 
Status of Dependents Questionnaire, that she was married.  
The Veteran was married to AM for the April 1997 to March 
2000 period.  The Veteran has stated that over this period, 
she was living with AM and caring for him while he was ill 
and hospitalized in a VA facility in California.  

The evidence shows that from April 1997 to March 2000, the 
Veteran was living in the circumstances her compensation 
payments were designed to reflect.  To now recoup those 
payments would defeat the purpose of paying increased 
compensation for a dependent spouse.

Moreover, because the evidence establishes that the Veteran 
was in fact married and living with her spouse from April 
1997 to March 2000, she was actually entitled to the monies 
she received.  She was not unjustly enriched.  The RO found 
that had AM been removed from the award as a dependent spouse 
upon the November 1996 divorce, he would not have been added 
back until March 2000, after the Veteran had supplied her 
Form 21-538.  This presumes, however, that had the Veteran 
actually been reduced in entitlement in November 1996, she 
would not have notified VA of her remarriage to AM in March 
1997 when it occurred.  This presumption is disingenuous.  
Given that the Veteran clearly understood that having a 
dependent spouse entitled her to additional benefits, and 
that the file reveals she has contacted VA promptly each time 
her benefits have been reduced, she likely would have 
informed VA of her remarriage and AM would have been restored 
to her benefits as a dependent immediately.

The last element of an equity and good conscience 
determination cannot be properly weighed based on the 
evidence of record.  The most recent financial data of record 
dates from March 2006, and since that time the Veteran's 
second husband, DR, has passed away.  She stated at the 
August 2009 hearing that her financial situation had changed 
considerably with the loss of the second household income.  

However, even assuming that the Veteran would face no undue 
hardship from recovery of the overpayment from April 1997 to 
March 2000, the overall balancing of the equities favors 
waiving of such recovery.  The Veteran received no monies to 
which she was not actually entitled over that period based on 
her marital status and living circumstances.  Had she timely 
notified VA of her divorces and remarriages, VA would have 
paid her for that period anyway.

Accordingly, a waiver of recovery of overpayment for the 
period of April 1997 to March 2000 is warranted.  The amount 
of such waiver is to be calculated by the RO.


ORDER

Waiver of recovery of an overpayment of compensation benefits 
for the period of April 1997 to March 2000 is granted.


REMAND

The Veteran has not disputed the validity of the debt for the 
periods of December 1996 to March 1997, and January 2005 to 
march 2005.  She now recognizes that she was not in fact 
married during those periods.  She argues, however, that 
recovery of the overpayment would impose upon her a financial 
hardship, and equity and good conscience require waiver of 
recovery of the overpayment.  

In particular, she points out that because her husband, DR 
died in September 2008, her household income has been 
severely reduced, and she is more dependent upon her own 
income from her VA benefits for her living expenses.

The most recent financial data of record was obtained in 
March 2006.  This information is too remote to allow a proper 
weighing of the impact of recovering the overpayment, 
especially in light of the changed circumstances the Veteran 
has reported.  Remand is required for additional development 
to obtain current financial information.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1. Contact the Veteran and request that 
she complete an updated VA Form 5655, 
Financial Status Report, fully describing 
her current income, living expenses, 
assets, and installment debt.

2.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then readjudicate 
the claims on appeal.  If any benefit 
sought remains denied, the RO should issue 
an appropriate SSOC and provide the 
Veteran and her representative the 
requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless she is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


